10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

UNITED STATES DISTRICT COURT GLSAK U 8 DSTNCT COURT
FOR THE DISTRICT OF ARIZONA’

Rune Kraft,
Plaintiff,

VS.

Maricopa County, Jonathan S. Levine, Benjamin
Urquhart, Joseph G. Urquhart, Daniel Tovar,
Andrew Lawrence Phares, Paris Weant, 110
Holdings, Llc, Domestic Llc, 220 Holdings, Llc,
Domestic Llc, 330 Holdings, Llc, Domestic Llc,
Ariz Investments, Llc, Domestic Llc, Az Is Homes,
Lie, Domestic Llc, Az Property Managers, Llc,
Domestic Llc, Brandini Holdings, Llc, Domestic
Lic, Brandory Investments, Llc, Domestic Llc, Bron
Investments, Lic, Domestic Llc, Burk West, Llc,
Domestic Llc, Burkshire Investment Group, Llc,
Domestic Llc, Canyon State Property Managers,
Llc, Domestic Llc, Carolyn J Kildew-Arizona Trust,
Carson Construction Trust, Casa Calasa, Llc,
Domestic Llc, Cbj Ventures, Llc, Domestic Llc,
Central Holdings, Llc, Domestic Lle, Ckaz
Investments, Llc, Domestic Llc, Columbus Capital
Llc, Domestic Lic, Donald Duck Development, Llc,
Domestic Llc, Double J Properties, Llc, Domestic
Llc, Empire J Investments, Lic, Domestic Llc, Ga
Properties, Llc, Domestic Lie, Georgia Appreciation
Potential, Llc, Domestic Llc, Jeffrey Irvin Holdings,
Llc, Domestic Llc, Js] Trust, Jsl Trust Dated Nov
26th 2008, Jsljml, Llc, Domestic Lic, Jonira, Llc,
Domestic Llc, King J Holdings, Llc, Domestic Lle,
Levine Ira, Maricopoly, Llc, Domestic Llc, Mr.
Jacob Investments, Lic, Domestic Llc, Nm
Properties, Llc, Domestic Llc, Perfect Prestamos,
Llc, Domestic Llc, Procasa Limited Liability
Company, Domestic Llc, Propiedades Perfectos,
Lle, Domestic Llc, Queen E Land, Llc, Domestic
Llc, Queen KI Investments, Llc, Domestic Lic,
Royal View Properties, Llc, Domestic Llc, Sky
Harbor Holdings, Lle, Domestic Lie, South Central
Holdings, Llc, Domestic Llc, Ted Frank
Investments, Llc, Domestic Llc, The Js! Trust, The
Maryory Castrillon Az Trust Dtd 5/16/16,
Ticketmanus, Llc, Domestic Llc, Vantage Fbo The
Jonathan S, M. Reese, and DOES 1-10, Inclusive,
Defendants.

 

 

 

 

Case No.:

COMPLAINT

THIS DOCUMENT IS NO
TO FEDERAL ANDI i
AND [8 SUBIECT TOR

WG G LpfA ef sf

REFERENCE

 

 

___. ROR GORY
JUL 98 2020 3

DISTRICT OF ARIZONA — |
BY. : ——__. DEPUTY

 

 

cree nent

CV20-01491-PHX-_DLR |

ER FORM ACCORDING
(OT Pe PROPER FORM ACCORDS
oP LOCAL. RULES AND PRACTICES
EJECTION BY THE COURT.

(Rule arabe Bectian)

COMPLAINT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

Page
. Jurisdiction and Venue 1
. Parties 1
. Compliance with Rule 8 3
. The Fraudulent Scheme that Has Injured, and Continues to Injure, Plaintiff 4
in His Business and Property.
4.1 Declaration of Plaintiff 4
4.2 Arizona’s Statute of Frauds. A.R.S. § 44-101 12
4.3 The Courts of Maricopa County Have Been Used Without Jurisdiction, 12
Which Means That Their Orders Are Not Voidable, But Void.
4.3.1 The Justice Court Lacked Jurisdiction. A.R.S. §§ 22-201 A, 12

 

 

TABLE OF CONTENTS

22-201 B, 22-201 C, 22-201 D, 22-201 G

4.3.2 The Superior Court Lacked Jurisdiction. Justice Court Rules of Civil 14
Procedure Rule 144 f.

4.4 For the Purpose of Obtaining Money and Property the Scheme to Defraud 15
Was Advanced, Concealed and Furthered by Using the Mail and the Wire
to Corrupt the Public Records of Maricopa County, Which Constitutes
A Pattern of Racketeering Activity. 18 U.S.C. §§ 1961(1), 1961(5)

4.4.1 Arizona’s Criminal Statutes for Fraudulent Public Recordings. 15
ARS. §§ 13-2002, 13-2407, 39-161

4.4.2 Mail Fraud and Wire Fraud Related to Recording No. 2018-0792379 15

4.4.3. Mail Fraud and Wire Fraud Related to Recording No. XX-XXXXXXX 17

4.4.4 Mail Fraud and Wire Fraud Related to Recording No. 20200506265 18
4.5 The Proceeds from the Fraud and Fraudulent Scheme Were Used to 19

Operate the Associated-In-Fact Enterprise, Which Constitutes a

Conspiracy to Commit Money Laundering

4.6 The Defendants Are An “Enterprise”. 18 U.S.C. § 1961(4) 20

ii
COMPLAINT

 

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

5. The Injuries to Plaintiff's Business and Property by a Reason of a 23
Violation of 18 U.S.C. § 1962

5.1 Financial Loss Based on Contractual Rights 23

5.2 Financial Loss Based on Proprietary Interest in Real Property 24

5.3 Financial Loss Based on Proprietary Interest in Information 25
Technology Property

5.4 Money Loss Based on Proprietary Rights 26

5.5 Loss of Property or Impairment to Property 27

6. The United States of America’s Racketeer Influenced Corrupt Organization 27

Act, 18 U.S.C. § 1962, Has Been Violated by the RICO Enterprise Defendants.

6.1 Conspiracy to Commit Mail Fraud and Wire Fraud. Violation of 27
18 U.S.C. § 1962(d)

6.2 Mail Fraud. 18 U.S.C. § 1961(1)(B). Predicate Acts (18 U.S.C. § 1341). 31
Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d)

6.3 Wire Fraud. 18 U.S.C. § 1961(1)(B). Predicate Acts (18 U.S.C. § 1343). 33
Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d)

6.4 Conspiracy to Commit Money Laundering. 18 U.S.C. § 1961(1)(B). 35
Predicate Acts (18 U.S.C. § 1956(h)). Violation of 18 U.S.C. §§
1962(a)(b)(c)(d).

7. The United States of America’s Civil Rights Statute for Property Rights, 37

42 U.S.C. § 1982, Has Been Violated by the Government Defendant.
7.1 Employees of Maricopa County Engaged in Fraud. 37
7.2, Plaintiff Was Deprived of Constitutional Rights and Federal Statutory Rights. 38

8. Plaintiff Has Constitutional Standing. Article III of the U.S. Constitution. 39
Lujan v. Defenders of Wildlife

9. Plaintiff Has Statutory Standing. 18 U.S.C. § 1964(c) and 28 U.S.C. § 1343 (a). 40

10. The Complaint Satisfies the Standards Set by the Supreme Court of the 43
United States for Complaints in the Federal Court System. Twigbal
iii
COMPLAINT

 
10
1!
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

1. Jurisdiction and venue

1. This court has subject matter jurisdiction pursuant to Article III, section 2, clause |, off
the U.S. Constitution which extends the federal judicial power to "all Cases, in Law and Equity,
arising under this Constitution, the Laws of the United States, and Treaties made, or which shall
be made, under their Authority."

2. This is an action for civil relief under 18 U.S.C. §§ 1961 et seq., which gives this court
authority pursuant to 18 U.S.C § 1964 (a), and deprivation of rights under 42 U.S.C. §§ 1981 et
seq., which gives this court authority pursuant to 28 U.S.C. § 1343 (a), and the district court has
jurisdiction pursuant to 28 U.S.C. § 1331.

3. Venue is proper in this District pursuant to 28 U.S.C. § 1391 (b)(1) and (2) as this is
where the government defendant resides, the judicial district in which a substantial part of the
events or omissions giving rise to the claim occurred, and the property that is the subject of the

action is situated.

2. Parties

4. Plaintiff Rune Kraft (“Kraft”) resides outside the United States and has several business
offices, including in Wilmington, Delaware. He visits Arizona to manage and develop businesses
and assets, and seasonally stays in Arizona.

5. Defendant Maricopa County is a county in the State of Arizona (“Government
Defendant”).

6. Defendants Jonathan S. Levine, Benjamin Urquhart, Joseph G. Urquhart, Daniel Tovar,
Andrew Lawrence Phares and Paris Weant conduct business in Maricopa County.

7. Defendants 110 Holdings, Llc, Domestic Llc, 220 Holdings, Llc, Domestic Llc, 330
Holdings, Llc, Domestic Llc, Ariz Investments, Llc, Domestic Llc, Az Is Homes, Llc, Domestic

Llc, Az Property Managers, Llc, Domestic Llc, Brandini Holdings, Llc, Domestic Llc, Brandory|

1

 

COMPLAINT

 

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Investments, Llc, Domestic Llc, Bron Investments, Llc, Domestic Llc, Burk West, Llc, Domestic
Lic, Burkshire Investment Group, Llc, Domestic Llc, Canyon State Property Managers, Llc,
Domestic Llc, Carolyn J Kildew-Arizona Trust, Carson Construction Trust, Casa Calasa, Llc,
Domestic Llc, Cbj Ventures, Llc, Domestic Llc, Central Holdings, Llc, Domestic Llc, Ckaz
Investments, Llc, Domestic Lic, Columbus Capital Llc, Domestic Llc, Donald Duck
Development, Llc, Domestic Llc, Double J Properties, Llc, Domestic Llc, Empire J Investments,
Lic, Domestic Llc, Ga Properties, Llc, Domestic Llc, Georgia Appreciation Potential, Llc,
Domestic Llc, Jeffrey Irvin Holdings, Llc, Domestic Llc, Js] Trust, Js] Trust Dated Nov 26th 2008,
Jsliml, Llc, Domestic Llc, Jonira, Llc, Domestic Llc, King J Holdings, Llc, Domestic Llc, Levine
Ira, Maricopoly, Llc, Domestic Llc, Mr. Jacob Investments, Llc, Domestic Llc, Nm Properties,
Llc, Domestic Llc, Perfect Prestamos, Llc, Domestic Lic, Procasa Limited Liability Company,
Domestic Lic, Propiedades Perfectos, Llc, Domestic Llc, Queen E Land, Llc, Domestic Llc,
Queen K1 Investments, Llc, Domestic Llc, Royal View Properties, Llc, Domestic Llc, Sky Harbor
Holdings, Llc, Domestic Llc, South Central Holdings, Llc, Domestic Llc, Ted Frank Investments,
Llc, Domestic Llc, The Js! Trust, The Maryory Castrillon Az Trust Dtd 5/16/16, Ticketmanus,
Llc, Domestic Llc, Vantage Fbo The Jonathan S, are businesses operated by the Defendants
described in Paragraph 6 (collectively “the RICO Enterprise Defendants”).

8. Defendant M. Reese is a sergeant working in the civil process division of the sheriff. l

9. Relief Defendants APS and the City of Scottsdale have agreements with Plaintiff to

provide utility services to the Property, which the Defendants have interfered with.

 

! Prior to filing this complaint, Plaintiff contacted both M. Reese and Maricopa County to obtain
the full name of M. Reese, but M. Reese never responded and Maricopa County responded that

it would not provide his full name, only his employee serial number, $1117.
2

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

3. Compliance with Rule 8
10. FRCP 8(a)(1):

This is an action for civil relief under 18 U.S.C. §§ 1961 et seq., which gives this court
authority pursuant to 18 U.S.C § 1964 (a), and deprivation of rights under 42 U.S.C. §§ 1981 et
seq., which gives this court authority pursuant to 28 U.S.C. § 1343 (a), and the district court has
jurisdiction pursuant to 28 U.S.C. § 1331.

11. FRCP 8(a)(2):

Plaintiff has a legal entitlement to business relations and property rights unhampered by
schemes prohibited by the RICO predicate statutes. 18 U.S.C. §§ 1962(c), 1961(1); See Dumas v.
Major League Baseball Prop., 104 F.Supp.2d 1220, 1222 (S.D.Cal. 2000), affd sub nom. Also
see Mendoza v. Zirkle Fruit Co., 301 F.3d 1163, (9th Cir. 2002). Under Federal regulations
Plaintiff has a right to require that Maricopa County and its government officials respect property
rights. 42 U.S. Code § 1982. Maricopa County can only fulfill that obligation if: (1) it holds
persons who are recording false and fraudulent documents accountable; (2) its officials act

lawfully; and (3) it removes the false and fraudulent documents from the public records.

12. FRCP 8(a)(3):

Plaintiff seeks to have the district court order: (1) that any public recordings made related
in any manner to the Defendants’ violations of 18 U.S.C. § 1962 be removed based on the district
court’s authority pursuant to 18 U.S.C. § 1964 (a) and based on Equal Protection rights pursuant
to the Due Process Clause of the Fifth Amendment and the Fourteenth Amendment as it relates to
Civil Rights, 42 U.S.C. § 1982, Maricopa County shall remove the false and fraudulent documents
from the public records; (2) that any transactions, including derivative transactions that has injured
Plaintiff in his business and property are invalidated based on the district court’s authority
pursuant to 18 U.S.C. § 1964 (a) and 28 U.S.C. § 1343 (a); and (3) that the Plaintiff shall recover
threefold the damages he has sustained and the cost of the suit based on the district court’s
authority under 18 U.S.C. § 1964 (c) and damages under 28 U.S.C. § 1343 (a); and for such other

and further relief as the Court may deem just and proper.

3
COMPLAINT

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

4. The Fraudulent Scheme that Has Injured, and Continues to Injure,
Plaintiff in His Business and Property.

4.1 Declaration of Plaintiff
I, Rune Kraft, based on personal knowledge, declare:

On April 11, 2020 I sent via email and mail the following NOTICE OF

FRAUDULENT RECORDINGS

April 11, 2020

Ms. Allister Adel
Maricopa County Attorney
225 West Madison Street
Phoenix, AZ 85003

Via E-mail

Mr. Adrian Fontes
Maricopa County Recorder
111 S. Third Ave.

Phoenix, AZ 85003

Via E-mail

Mr. Eddie Cook

Maricopa County Assessor
301 W Jefferson St.
Phoenix, AZ 85003

Via E-mail

NOTICE OF FRAUDULENT RECORDINGS

Dear Maricopa County Attorney Adel, Maricopa County Recorder Fontes and Maricopa County
Assessor Cook:

I write to notify you that an action will be initiated against Maricopa County at the United States
District Court for the District of Arizona unless you take immediate remedial steps to correct the
public records for Lot One Hundred (100), THE PAVILIONS AMENDED, as set forth in
Declaration of Horizontal Property Regime recorded March 20, 1985 in Document No. 85-120639
and Amended in Document No. 85-287726, and Amended in Document No. 85-561482, and re-
recorded in Document No. 88-489865, and according to the plat of record in the office of the
County Recorder in Maricopa County, Arizona, in Book 280 of Maps, page 26, and Plat recorded
in Book 282 of Maps, page 50; TOGETHER WITH the undivided interest in and to the common!

4

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

elements appurtenant to each unit, AKA: 7272 E. Gainey Ranch Road, Lot 100, Scottsdale, AZ
85258, APN: 175-60-236.

As detailed herein, several recordings have been made that are false and fraudulent. Arizona
regulations provide that public officials with oversight authority have a responsibility to ensure
public records are protected, genuine, and true. Several Arizona laws describe the elements off
committing forgery, falsifying or tampering with a public record, and knowingly offering a false
document for filing in an Arizona public office. Arizona Revised Statutes §§ 13-2002, 13-2407,
and 39-161. Criminal consequences for these actions range from a class 4 felony to a class 6 felony.

Federal regulations require that Maricopa County and its government officials respect property
rights. 42 U.S. Code § 1982.

Maricopa County can only fulfill that obligation if: (1) it holds persons who are recording false
and fraudulent documents accountable; (2) its officials act lawfully; and (3) it removes the
documents from the public records.

Persons who have recorded false and fraudulent documents

Steven Gregory Jones located at 2001 E Campbell Ave Ste 103, Phoenix, AZ 85016 (E-mail:
Greg.Jones@lane-nach.com). He has made two fraudulent recordings. Recording No. 2015-
0132695 is based on a case at the U.S. District Court, State of Arizona and Recording No. 2015-
0436775 is based on a case at the Maricopa County Superior Court and I have never been served
with a summons and complaint for either one of these cases. Further, both cases are based on aj
June 22, 2011 default judgment from Case No. 2:10-cv-01776-VBF (OP) that is void, not voidable,
as it was issued by a court that lacked subject matter jurisdiction. Mr. Jones’ clients lied to the|
court about having a contract with Rune Kraft and having made payments pursuant to such a
contract to Rune Kraft. If he does not voluntarily cause the documents to be removed from the
public records, Maricopa County should demand that he produce the contract and the payments
made pursuant to the contract, which he cannot, and which he will have to admit when this matter
becomes an action at the United States District Court for the District of Arizona, if necessary.

Charlene A. Cruz, Maureen Martha Connolly and Marion Elizabeth Mulcahy. Ms. Cruz’s current
address is 1400 E Southern Ave Ste 400, Tempe, AZ 85282 (E-mail:
charlene.cruz@carpenterhazlewood.com). Ms. Connolly is currently not practicing law (her home
address and e-mail address are available from both the undersigned and the State Bar of Arizona).
Ms. Mulcahy’s current address is 3001 E. Camelback Rd. Suite 130, Phoenix, AZ 85016 (E-mail:
bmulcahy@mulcahylawfirm.com). They made Recording No. 2015-0626908.

The recording fraudulently states that Rune Kraft, an individual, and Transcycle, an
unincorporated entity” owed “$ 4,306.62 in lienable amounts” when in truth and in fact: Rune
Kraft, an individual, and Transcycle, an unincorporated had no obligations to pay the Association
any amounts; the Association had received the relevant monthly assessments from the corporation
that owned the property; and included various other amounts, including attorney’s fees, that are
unlawful (A.R.S. § 33-1807 (A)). Only after the entry of a judgment in a civil suit can the
Association obtain a lien for fees other than charges for late payment of assessments pursuant to
ARS. § 33-1803. If they do not voluntarily cause the documents to be removed from the public
records, Maricopa County should demand that they produce the checks they received from the

5
COMPLAINT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

corporation, and which they will have to admit when this matter becomes an action at the United
States District Court for the District of Arizona, if necessary.

Officials who have acted unlawfully

M. Reese, a sergeant working in the civil process division of the sheriff. M. Reese’s current address
is, to the best knowledge of the undersigned, 201 West Jefferson Street, 2nd Floor, West Court
Building, Phoenix, Arizona 85003. Recording No. 2018-0792379 was made by M. Reese and
fraudulently states that it conveys the property from Rune Kraft, an individual, and Transcycle, an
unincorporated entity to Maricopoly, LLC to the extent authorized by CV2017-000765.
Specifically, this is false and fraudulent as Rune Kraft, an individual, has not had any ownership
interests in the property since May 19, 2011 and Transcycle, an unincorporated entity has never
had any ownership interest in the property. Thus, M. Reese had nothing to convey. The document's
references to CV2017-000765 and “no redemption” are fraudulent several ways: (1) at the trial on
November 28, 2016 Kraft proved that he had not been the real property owner since May 19, 2011,
and at that time no assessments were owed, and the Association’s allegation of not having received
the payments of the monthly assessments from April 2015 to at the time the trial date, was false as
the Association had received the payments from the property owner, the corporation Kraft sold the
property to on May 19, 2011; (2) based on the trial on January 4, 2017 an order of dismissal without
prejudice was issued and it is black letter law, it is a universally applied standard in America’s
court system, both Federal and State, including the State of Arizona, that a court loses its
jurisdiction upon the issuance of an order of dismissal without prejudice (Arizona statutory law
explicitly proclaims that the remedy to a plaintiff after an order of dismissal without prejudice is
to file a new lawsuit. See Justice Court Rules of Civil Procedure Rule 144 f.); and (3) the Arizona
courts' acts following the order of dismissal were without jurisdiction and are nullities and this is
also black letter law, they are not voidable, but simply void, and form no bar to a remedy sought
in opposition to them, even prior to a reversal, they constitute no justification, and all persons
concerned in executing such judgments or sentences are considered in law as trespassers. As the
Arizona courts lacked jurisdiction, following the order of dismissal, the references to CV2017-
000765 are references to nullities.

Neither M. Reese, nor anybody else employed by Maricopa County had any lawful authority to do
such a transaction. One of Maricopa County’s commissioners, after the court had lost its
jurisdiction in the case, acted without jurisdiction which is not discretionary, and signed orders
required to be signed by a superior court judge which he had no authority do to even if the court
had proper jurisdiction, concurrently or retroactively, attempted to convey property that Kraft did
not own to pay obligations that Kraft did not have. And neither M. Reese, nor anybody else
employed by Maricopa County, or anybody else, contacted Kraft about the property having been
sold to pay trumped up obligations, or that Kraft could redeem ownership, obviously because one
cannot redeem ownership in property that one does not own. Maricopa County can voluntarily
cause the recording to be voided and removed, as Maricopa County will have to admit these
specific facts and issues of law when this matter becomes an action at the United States District
Court for the District of Arizona, if necessary.

Additional fraudulent recordings

It is obvious to everybody that what is going on here is fraudulent. So, who does Maricopa County
get to participate with them in furthering the fraudulent scheme? Jonathan S. Levine.

6

 

 

 

COMPLAINT)

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Who is he? On his driver’s license he uses this address - Unit No. 101220, 903 S. Rural Rd, Tempe,
Arizona 85251. This is a vacant lot in Tempe. In public records, he uses this variant of this address
- 903 S. Rural Rd #101-220, Tempe, AZ, 85281. At other times he uses 6929 N Hayden Rd Ste
C4235, Scottsdale, AZ, 85250 and 3219 E Camelback Rd #801, Phoenix, AZ, 85018 as his
addresses, both mailboxes at United Parcel Services stores. The e-mail address he uses is

porscheasap@aol.com.

Mr. Levine, knowing that what is going on here is fraudulent which destroys the validity of the
transaction he did with M. Reese using Maricopoly LLC, made Recording No. XX-XXXXXXX.

The recording fraudulently states that it conveys property from Maricopoly LLC to Carson
Construction Trust. It is executed by Jonathan Levine, as Manager, and Mr. Levine knew that
Maricopoly LLC could not convey the property as Maricopoly LLC had been thoroughly and
comprehensively informed that its purported ownership interest in the property rested on fraud.
Mr. Levine had both directly been informed about this via mail, e-mail and telephone, and
Maricopoly LLC’s attorney, Scott E. Williams, knew all of the details related to Recording No.
2015-0132695, Recording No. 2015-0436775, Recording No. 2015-0626908, and Recording No.
2018-0792379 as Kraft communicated extensively with him about these issues. Scott E. Williams
is located at 7701 E. Indian School Road, Suite J, Scottsdale, Arizona 85251. (E-mail:

scott@wzplegal.com)

If they do not voluntarily cause the documents to be removed from the public records, Maricopa
County should demand that they produce the notices and documents they received from Rune Kraft
via mail and e-mail, as well as details about Carson Construction Trust. When using trusts A.R.S.
§ 14-10108 and A.R.S. § 10406 require the identification of the name of the trustee and the
trustee’s street address. The recorded document does not show Carson Construction Trust’s trustee
and the address is shown as 24 W. Camelback Rd, Unit A95, Phoenix. AZ 85013 and this is
actually mailbox A95 at a United Parcel Service store: Store 2460 24 W Camelback Rd. Phoenix,
AZ 85013 Phone: 602 248 9300 Fax: 602 248 4484 Email: store2460@theupsstore.com

Jonathan S. Levine appears to be working with Benjamin Urquhart and Joseph G. Urquhart, and
they are using a series of Arizona LLCs and trusts claiming to be based at street addresses when
these addresses are mailboxes at United Parcel Service stores, making it impossible to serve them
with court filings. The entities claim to be based at:

3219 E. Camelback Rd., Suite 801, Phoenix, AZ 85018
This is actually mailbox 801 at a United Parcel Service store: Store 4810 3219 East
Camelback Rd. Phoenix, AZ 85018 Phone: 602 952 8830 Fax: 602 952 8693 Email:
store48 10@theupsstore.com

24 W. Camelback Rd, Unit A95, Phoenix. AZ 85013
This is actually mailbox A95 at a United Parcel Service store: Store 2460 24 W Camelback]
Rd. Phoenix, AZ 85013 Phone: 602 248 9300 Fax: 602 248 4484 Email:

store2460@theupsstore.com

6929 N. Hayden Rd. Suite C4235, Scottsdale, AZ 85250
This is actually mailbox 235 at a United Parcel Service store: Store 2650 6929 N Hayden
Rd Ste C4 Scottsdale, AZ 85250 Phone: 480 905 0811 Fax: 480 905 0812 Email:
store2650@theupsstore.com

COMPLAINT

 

 

 
10
in
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

And they use these addresses not only for themselves, as their addresses, but also for their
businesses and their businesses' statutory agents. And of course, under Arizona law statutory
agents must have a street address so that a process server can serve court filings at that address.

(A.R.S. § 29-3115).

L15275498
L15275512
L15343918
L14917079
L15536580
L15275487
L15882967
L15682469
L15249862
L15259163
L15536569
L15823210

2

?
L15455183
L15259200
L16408112
L15259152
L14205067
122484465
L18701220
L18396070
L14917080
L14917104
L22484454

?

2
L14917068
L18430134
L16408123

?
L20952981
L19214509
L14917126
L16408134
L15151178
L15455140
L22129292
L22650440
L18701253
L18701231
L17140387
L22484476

110 HOLDINGS, LLC

220 HOLDINGS, LLC

330 HOLDINGS, LLC

ARIZ INVESTMENTS, LLC

AZ IS HOMES, LLC

AZ PROPERTY MANAGERS, LLC
BRANDINI HOLDINGS, LLC

BRANDORY INVESTMENTS, LLC
BRON INVESTMENTS, LLC

BURK WEST, LLC

BURKSHIRE INVESTMENT GROUP, LLC
CANYON STATE PROPERTY MANAGERS, LLC
CAROLYN J KILDEW-ARIZONA TRUST
CARSON CONSTRUCTION TRUST
CASA CALASA, LLC

CBJ VENTURES, LLC

CENTRAL HOLDINGS, LLC

CKAZ INVESTMENTS, LLC
COLUMBUS CAPITAL LLC

DONALD DUCK DEVELOPMENT, LLC
DOUBLE J PROPERTIES, LLC

EMPIRE J INVESTMENTS, LLC

GA PROPERTIES, LLC

GEORGIA APPRECIATION POTENTIAL, LLC
JEFFREY IRVIN HOLDINGS, LLC

JSL TRUST

JSL TRUST DATED NOV 26TH 2008
JSLJIML, LLC

JONIRA, LLC

KING J HOLDINGS, LLC

LEVINE IRA

MARICOPOLY, LLC

MR. JACOB INVESTMENTS, LLC

NM PROPERTIES, LLC

PERFECT PRESTAMOS, LLC

PROCASA LIMITED LIABILITY COMPANY
PROPIEDADES PERFECTOS, LLC
QUEEN E LAND, LLC

QUEEN KL INVESTMENTS, LLC
ROYAL VIEW PROPERTIES, LLC

SKY HARBOR HOLDINGS, LLC

SOUTH CENTRAL HOLDINGS, LLC
TED FRANK INVESTMENTS, LLC

8

 

 

 

Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC

?

?
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC

?

?
Domestic LLC
Domestic LLC
Domestic LLC

9
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC
Domestic LLC

COMPLAINT)

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

? THE JSL TRUST ?

? THE MARYORY CASTRILLON AZ TRUST DTD 5/16/16 ?
L14917148 TICKETMANUS, LLC Domestic LLC
? VANTAGE FBO THE JONATHAN S ?

Attorneys Marion Elizabeth Mulcahy, Paige Elizabeth Marks and Lauren Ashleigh Vie may have
recently made public recordings claiming release of lien related to Recording No. 2015-0626908
based on purported satisfaction of judgment. As shown herein Recording No. 2015-0626908 is a
false public recording. And as explained herein, there is no valid judgment to be satisfied or that
have been lawfully satisfied. These recordings undoubtedly effort to legitimize the fraudulent
scheme. Ms. Mulcahy’s current address is 3001 E. Camelback Rd. Suite 130, Phoenix, AZ 85016
(E-mail: bmulcahy@mulcahylawfirm.com). Ms. Marks’ current address is 3001 E. Camelback Rd.
Suite 130, Phoenix, AZ 85016 (E-mail: pmarks@mulcahylawfirm.com and Ms. Vie’s current
address is 3001 E. Camelback Rd. Suite 130, Phoenix, AZ 85016 (E-mail: lvie@mulcahylaw.net).

Return of all funds derived from the fraudulent recordings

To make the resolution of this matter as expeditious as possible, the recipients of funds related to
these fraudulent activities are asked to voluntarily return all funds received. The Gainey Ranch
Community Association, its President Karen Epstein and its Executive Director Jim Funk can
cause this to be done. Their address is 7720 Gainey Ranch Rd., Scottsdale, AZ, 85258 (E-mail:
the Association - grca@gaineyranchca.com, Mr. Funk - jfunk@gaineyranchca.com.)

This notice is being sent to the following Relevant Parties:

Carson Construction Trust porscheasap@aol.com

scott@wzplegal.com
24 W. Camelback Rd, Unit A95, Phoenix. AZ 85013 By mail

Charlene A. Cruz
Karen Epstein

Jim Funk

Gainey Ranch CA
Steven Gregory Jones
Jonathan S. Levine

Maricopoly LLC

Paige Elizabeth Marks
Marion Elizabeth Mulcahy
M. Reese

Dina Shroth

Nohemi Velasco
Benjamin Urquhart

Joseph G Urquhart

c/o bmulcahy@mulcahylawfirm.com and lvie@mulcahylaw.net
c/o bmulcahy@mulcahylawfirm.com and lvie@mulcahylaw.net
c/o bmulcahy@mulcahylawfirm.com and lvie@mulcahylaw.net
c/o bmulcahy@mulcahylawfirm.com and Ilvie@mulcahylaw.net
Greg.Jones@lane-nach.com

porscheasap@aol.com

6929 N Hayden Rd Ste C4235, Scottsdale, AZ, 85250 By mail
3219 E Camelback Rd #801, Phoenix, AZ, 85018 By mail

porscheasap@aol.com

scott(@wzplegal.com
3219 E Camelback Rd #801, Phoenix, AZ, 85018 By mail

c/o bmulcahy@mulcahylawfirm.com and lvie@mulcahylaw.net
bmulcahy@mulcahylawfirm.com and lvie@mulcahylaw.net

201 W Jefferson, 2™ Fl, W Court Bldg., Phoenix, 85003 By mail
dshroth@securitytitle.com

nvelasco@ewtaz.com

16 W Encanto #112, Phoenix, AZ, 85003 By mail
4720 E La Mirada Way, Phoenix, AZ, 85044 By mail
9

 

 

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Lauren Ashleigh Vie lvie@mulcahylaw.net
Scott E. Williams scott@wzplegal.com

If any recipient has questions or need further information, please contact me via e-mail.

You have 10-days to notify me that the requested remedial actions have been or will be taken. If
more time is needed, please contact me, and I will consider it.

Sincerely,
Rune Kraft

As of today, to the best of my knowledge, the false and fraudulent documents have not
been removed from the public records of Maricopa County.
On July 10. 2020 I discovered an additional fraudulent recording, Recording No.

20200506265, related to a supposed transaction on June 4, 2020 between Carson Construction|

Trust and Andrew Lawrence Phares. Related to this recording, on July 11" I sent a letter to
Andrew Lawrence Phares, Carson Construction Trust and Pioneer Title Agency. This July 11%

letter was also sent at 8.30 a.m. on July 13" via email to R. Keith Newlon and Tori O’Leary of

Pioneer Title Agency based in Sierra Vista, Arizona. The text of the email stated:

This concerns Recording No. 20200506265 related to a supposed transaction on June 4,
2020 between Carson Construction Trust and Andrew Lawrence Phares.

As to the following described property “Lot One Hundred (100), THE PAVILIONS
AMENDED, as set forth in Declaration of Horizontal Property Regime recorded March
20, 1985 in Document No. 85-120639 and Amended in Document No. 85-287726, and
Amended in Document No. 85-561482, and re-recorded in Document No. 88-489865, and
according to the plat of record in the office of the County Recorder in Maricopa County,
Arizona, in Book 280 of Maps, page 26, and Plat recorded in Book 282 of Maps, page 50;
TOGETHER WITH the undivided interest in and to the common elements appurtenant to
each unit, AKA: 7272 E. Gainey Ranch Road, Lot 100, Scottsdale, AZ 85258, APN: 175-
60-236” (“Property”), on June 4, 2020 Carson Construction Trust did _not_ have
anything to convey to Andrew Lawrence Phares and Carson Construction Trust has
never had anything to convey to anybody.

 

10

 

COMPLAINT

 
10
U1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

conclusion that the information in the July 11 letter was already known to Andrew Lawrence

Phares, Carson Construction Trust and Pioneer Title Agency.

penalty of perjury of the laws of the United States of America that the foregoing statements are

true and correct.

DATED this 24 day of July 2020.

I am attaching a notice that was sent to you on July 11, 2020 via the United States First
Class Mail.

I am also attaching a notice that was sent on April 11, 2020 to the Maricopa County
Attorney Adel, Maricopa County Recorder Fontes and Maricopa County Assessor Cook to
explain the fraudulent activities more fully. The notice was also sent to Carson
Construction Trust.

And I am attaching a notice that was sent on May 21, 2020 to an entity apparently acting
in some capacity for Carson Construction Trust.

As I state in my notice:

“Finally, to Mr. Phares, I don’t know how well you know the perpetrators of this fraudulent
scheme or if you are one of the perpetrators. Therefore, if after reading this you believe
that you have also become a victim, please contact me immediately via email, and I will
work with you to revert the transactions so that you recover any funds expended.”

As of today, I have not received any response from anybody, which has led me to the

I am competent to testify to the facts set forth in this declaration and declare under the

Rune Kraft

{1

 

 

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

4.2 Arizona’s Statute of Frauds

13. In Arizona: (1) all contracts, for which complete performance of all terms will take
longer than one year to complete, must be in writing, and (2) all transactions that deal with interest
in real property, whether leasehold or ownership interest, must also be in writing. See Arizona’s
Statute of Frauds A.R.S. § 44-101.

14. The contracts of the Gainey Ranch Community Association related to the Property: (1)
are for longer than one year to complete, and have not been in writing; and (2) no transactions that
deal with the Association’s interest in the Property have been in writing.

15. Therefore, the Gainey Ranch Community Association:

> Has no legally binding contracts related to the Property.

> Has no enforceable contracts related to the Property.

16. Further: (A) Plaintiff has never signed any agreements promising to answer for the
debt, default or miscarriage of another; (B) he has never signed any agreements of any kind with
the Defendants; and (C) and he has never received any consideration of any kind from any of the
Defendants.

17. Therefore, the Defendants:

> Have no legally binding contracts related to the Property.

> Have no enforceable contracts related to the Property.

4.3 The Courts of Maricopa County Have Been Used Without Jurisdiction,
Which Means That Their Orders Are Not Voidable, But Void.

4.3.1 The Justice Court Lacked Jurisdiction. A.R.S. §§ 22-201 A, 22-201 B,
22-201 C, 22-201 D, 22-201 G.

18. As part of this unlawful scheme to injure Plaintiff in his business and property, the

Defendants used the McDowell Mountain Justice Court unlawfully.

12

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

19. First of all, Plaintiff was injured in his business and property because the Defendants
used the mail and the wire to obtain a default judgment against Plaintiff without having served
him with a summons and complaint. "The requirement that jurisdiction be established as a
threshold matter is 'inflexible and without exception,'" id., at 94 95 (quoting Mansfield, C. & L.
M.R. Co. v. Swan, 111 U.S. 379, 382 (1884)); for "jurisdiction is power to declare the law," and
" Without jurisdiction the court cannot proceed at all in any cause,'" 523 U.S., at 94 (quoting Ex
parte McCardle, 7 Wall. 506, 514 (1869)). See Ruhrgas AG v. Marathon Oil Co. et al., 526 U.S.
574 (1999). A void judgment is one which, from its inception, was a complete nullity and without
legal effect. This is a universal standard in America’s legal system, Federal and State.

20. Second, Plaintiff was injured in his business and property because, if an action like this
is filed at a justice court, after establishing jurisdiction, the action must be docketed and
determined as though originally brought in the superior court.

21. “A justice court must transfer an eviction action to the superior court whenever the
amount in controversy in the complaint or in a valid counterclaim exceeds the statutory ceiling
for justice courts and whenever title or ownership of the premises becomes an issue.” See Rules
of Procedure for Eviction Actions, Rule 16. Transfer of Cases from Justice to Superior Court.

22. Justices of the peace have jurisdiction only as affirmatively conferred on them by law.
A.R.S. § 22-201 A.

23. Justices of the peace have exclusive original jurisdiction of all civil actions when the
amount involved, exclusive of interest, costs and awarded attorney fees when authorized by law,
is ten thousand dollars or less. A.R.S. § 22-201 B.

24. Justices of the peace have jurisdiction concurrent with the superior court in cases of
forcible entry and detainer when the amount involved, exclusive of interest, costs and awarded

attorney fees when authorized by law, is ten thousand dollars or less. A.R.S. § 22-201 C.

13

 

COMPLAINT

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

25. Justices of the peace have jurisdiction to try the right to possession of real property
when title or ownership is not a subject of inquiry in the action. If in any such action the title or
ownership of real property becomes an issue, the justice shall so certify in the court record, at
once stop further proceedings in the action and forward all papers, together with a certified copy
of the court record in the action, to the superior court, where the action shall be docketed and
determined as though originally brought in the superior court. A.R.S. § 22-201 D and G.

4.3.2 The Superior Court Lacked Jurisdiction. Justice Court Rules of Civil
Procedure Rule 144 f.

26. In the action initiated by the Association against Kraft, on January 4, 2017 an order of
dismissal without prejudice was issued at the McDowell Mountain Justice Court. It is black letter
law, it is a universally applied standard in America’s court system, both Federal and State,
including the State of Arizona, that a court loses its jurisdiction upon the issuance of an order off
dismissal without prejudice. Arizona statutory law explicitly proclaims that the remedy to a
plaintiff after an order of dismissal without prejudice is to file a new lawsuit. See Justice Court
Rules of Civil Procedure Rule 144 f. And that Arizona requires a process other than what has
occurred in the HOA action is confirmed by numerous cases. Thus, this is a well-known legal
standard. The law is not murky, and the Arizona courts have acted in defiance.

27. The Arizona courts' acts following the order of dismissal were without jurisdiction and
are nullities. This is black letter law. They are not voidable, but simply void, and form no bar to
a remedy sought in opposition to them, even prior to a reversal. They constitute no justification,
and all persons concerned in executing such judgments or sentences are considered in law as

trespassers. Elliott v. Lessee of Piersol, 26 U.S. 328, | Pet. 328 (1828).

14

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

28. As the Arizona courts lacked jurisdiction, the remaining issues are essentially nullities.
And Kraft has labeled this scheme as rule of deals because it is based on deals, not law and the

rule of law.

4.4 For the Purpose of Obtaining Money and Property the Scheme to Defraud
Was Advanced, Concealed and Furthered by Using the Mail and the Wire to
Corrupt the Public Records of Maricopa County, Which Constitutes A
Pattern of Racketeering Activity. 18 U.S.C. §§ 1961(1), 1961(5)

4.4.1 Arizona’s Criminal Statutes for Fraudulent Public Recordings. A.R.S.
§§ 13-2002, 13-2407, 39-161

29. As detailed herein, several recordings have been made that are false and fraudulent.
Arizona regulations provide that public officials with oversight authority have a responsibility to
ensure public records are protected, genuine, and true. Several Arizona laws describe the elements
of committing forgery, falsifying or tampering with a public record, and knowingly offering a
false document for filing in an Arizona public office. Arizona Revised Statutes §§ 13-2002, 13-
2407, and 39-161. Criminal consequences for these actions range from a class 4 felony to a class

6 felony.

4.4.2. Mail Fraud and Wire Fraud Related to Recording No. 2018-0792379
30. In October of 2018, the Defendants used the mail and the wire related to Recording No.

9018-0792379. The Defendants, individually or collectively, and through the conduct of the
Enterprise, are engaging in numerous acts of mail fraud and/or have devised an overall scheme or
artifice to defraud, and are attempting to commit fraud and carry out such scheme in violation off
18 U.S.C. § 1341, which constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their
campaign to enhance their wealth through unlawful means, as described herein. And the
Defendants, individually or collectively, and through the conduct of the Enterprise, are engaging

in numerous acts of wire fraud and/or devised an overall scheme or artifice to defraud, and are
15

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

attempting to commit fraud and carry out such scheme in violation of 18 U.S.C. § 1343, which|
constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their campaign to enhance
their wealth through unlawful means, as described herein.

31. The recording fraudulently states that it conveys the Property from Rune Kraft, an
individual, and Transcycle, an unincorporated entity to Maricopoly, LLC to the extent authorized
by CV2017-000765. Specifically, this is false and fraudulent as Rune Kraft, an individual, has not
had any ownership interests in the Property since May 19, 2011 and Transcycle, an unincorporated
entity has never had any ownership interest in the Property. The document’s references to
CV2017-000765 and “no redemption” are fraudulent several ways: (1) at the trial on November
28, 2016 Kraft proved that he had not been the real property owner since May 19, 2011, and at
that time no assessments were owed, and the Association’s allegation of not having received the
payments of the monthly assessments from April 2015 to at the time the trial date, was false as
the Association had received the payments from the property owner, the corporation Kraft sold
the Property to on May 19, 2011; (2) based on the trial on January 4, 2017 an order of dismissal
without prejudice was issued and it is black letter law, it is a universally applied standard in
America’s court system, both Federal and State, including the State of Arizona, that a court loses
its jurisdiction upon the issuance of an order of dismissal without prejudice (Arizona statutory law
explicitly proclaims that the remedy to a plaintiff after an order of dismissal without prejudice is
to file a new lawsuit. See Justice Court Rules of Civil Procedure Rule 144 f.); and (3) the Arizona
courts’ acts following the order of dismissal were without jurisdiction and are nullities and this is
also black letter law, they are not voidable, but simply void, and form no bar to a remedy sought
in opposition to them, even prior to a reversal, they constitute no justification, and all persons
concerned in executing such judgments or sentences are considered in law as trespassers. As the
Arizona courts lacked jurisdiction, following the order of dismissal, the references to CV2017-
000765 are references to nullities. Neither M. Reese, nor anybody else employed by Maricopal

County had any lawful authority to do such a transaction. One of Maricopa County’s

16

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

commissioners, after the court had lost its jurisdiction in the case, acted without jurisdiction which|
is not discretionary, and signed orders required to be signed by a superior court judge which he
had no authority do to even if the court had proper jurisdiction, concurrently or retroactively,
attempted to convey property that Kraft did not own to pay obligations that Kraft did not have.
And neither M. Reese, nor anybody else employed by Maricopa County, or anybody else,
contacted Kraft about the Property supposedly having been sold to pay trumped up obligations,
or that Kraft could redeem ownership, obviously because one cannot redeem ownership in|
property that one does not own.

32. Predicate Acts (18 U.S.C. § 1341) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

33. Predicate Acts (18 U.S.C. § 1343) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

4.4.3 Mail Fraud and Wire Fraud Related to Recording No. XX-XXXXXXX
34, In March of 2019, the Defendants used the mail and the wire related to Recording No.

XX-XXXXXXX. The Defendants, individually or collectively, and through the conduct of the
Enterprise, are engaging in numerous acts of mail fraud and/or have devised an overall scheme or
artifice to defraud, and are attempting to commit fraud and carry out such scheme in violation of
18 U.S.C. § 1341, which constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their
campaign to enhance their wealth through unlawful means, as described herein. And the
Defendants, individually or collectively, and through the conduct of the Enterprise, are engaging
in numerous acts of wire fraud and/or devised an overall scheme or artifice to defraud, and are
attempting to commit fraud and carry out such scheme in violation of 18 U.S.C. § 1343, which
constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their campaign to enhance
their wealth through unlawful means, as described herein.

35. The recording fraudulently states that it conveys property from Maricopoly LLC to
Carson Construction Trust. It is executed by Jonathan Levine, as Manager, and Mr. Levine knew
that Maricopoly LLC could not convey the Property as Maricopoly LLC had been thoroughly and
comprehensively informed that its purported ownership interest in the Property rested on fraud.

17

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Mr. Levine had both directly been informed about this via mail, e-mail and telephone, and
Maricopoly LLC’s attorney, Scott E. Williams, knew all of the details related to Recording No.
2015-0132695, Recording No. 2015-0436775, Recording No. 2015-0626908, and Recording No.
2018-0792379 as Kraft communicated extensively with him about these issues.

36. Predicate Acts (18 U.S.C. § 1341) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

37. Predicate Acts (18 U.S.C. § 1343) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

4.4.4 Mail Fraud and Wire Fraud Related to Recording No. 20200506265
38. In June of 2020, the Defendants used the mail and the wire related to Recording No.

20200506265. The Defendants, individually or collectively, and through the conduct of the
Enterprise, are engaging in numerous acts of mail fraud and/or have devised an overall scheme or
artifice to defraud, and are attempting to commit fraud and carry out such scheme in violation of
18 U.S.C. § 1341, which constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their
campaign to enhance their wealth through unlawful means, as described herein. And the
Defendants, individually or collectively, and through the conduct of the Enterprise, are engaging!
in numerous acts of wire fraud and/or devised an overall scheme or artifice to defraud, and are
attempting to commit fraud and carry out such scheme in violation of 18 US.C. § 1343, whichi
constitute “predicate acts” under 18 U.S.C. § 1961 in furtherance of their campaign to enhance
their wealth through unlawful means, as described herein.

39. The recording fraudulently states that it conveys property from Carson Construction!
Trust to Andrew Lawrence Phares. But Carson Construction Trust could not convey the Property
as Carson Construction Trust had been thoroughly and comprehensively informed that its
purported ownership interest in the Property rested on fraud. Carson Construction Trust received
the notice that was sent on April 11, 2020 to the Maricopa County Attorney Adel, Maricopa
County Recorder Fontes and Maricopa County Assessor Cook to explain the fraudulent activities
more fully. And Carson Construction Trust was further notified in a notice that was sent on May

21, 2020 to an entity apparently acting in some capacity for Carson Construction Trust.

18

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

40. And as explained in the Declaration above, Andrew Lawrence Phares has acted as
knowing about the fraud and the fraudulent scheme and as one of the perpetrators of the fraudulent

scheme.
41. Predicate Acts (18 U.S.C. § 1341) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).
42. Predicate Acts (18 U.S.C. § 1343) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

4.5 The Proceeds from the Fraud and Fraudulent Scheme Were Used to Operate
the Associated-In-Fact Enterprise, Which Constitutes a Conspiracy to
Commit Money Laundering

43. Related to Recording No. 2018-0792379, Recording No. XX-XXXXXXX and Recording
No. 20200506265 it was a part of the conspiracy that Defendants would cause the movement of
monetary instruments- and funds of fraudulently obtained funds from and among bank accounts
located in Phoenix, Arizona and elsewhere in the United States to various bank accounts located
in Arizona and elsewhere in the United States, including as follows:

a. Defendants and others would cause banks to transfer funds into bank accounts located
in the State of Arizona which were maintained by the Defendants;

b. Defendants and others would subsequently cause the transfer of funds in amounts
exceeding $10,000 from bank accounts located in the State of Arizona into bank accounts located
in Arizona and elsewhere in the United States; and

c. Defendants and others would cause the transfer of funds from bank accounts in the State
of Arizona into bank accounts located in Arizona and elsewhere in order for the Defendants to
exercise exclusive control over the funds.

44. It was further a part of the conspiracy that Defendants and others would cause the

movement of monetary instruments- and funds of fraudulently obtained funds from and among

19
COMPLAINT

 

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

bank accounts in Arizona and elsewhere in the United States into bank accounts in the State off
Arizona and elsewhere, as follows:

a. Defendants and others would cause the transfer of funds from bank accounts in the State
of Arizona into bank accounts in Arizona and elsewhere in order to pay entities who had to be
included as part of the fraudulent scheme; and

b. Defendants would make thousands of dollars of corrupt payments to entities that aided
in the fraudulent activities in the State of Arizona and elsewhere and these entities, in turn, would
transport the funds and deposit them into bank accounts at financial institutions in the United
States.

45, Predicate Acts (18 U.S.C. § 1956(h)) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

4.6 The Defendants Are An “Enterprise”. 18 U.S.C. § 1961(4)

46. Enterprise” includes any individual, partnership, corporation, association, or other legal
entity, and any union or group of individuals associated in fact although not a legal entity. 18
U.S.C. § 1961(4)

47, The RICO Enterprise Defendants, their employees, their members, their officers, and
their attorneys are an "enterprise". See 18 U.S.C. § 1961(4).

48. The Supreme Court of the United States has also approved of both legitimate and
illegitimate enterprises, even though the statute does not encompass both explicitly. See United
States v. Turkette, 452 U.S. 576, 580-87 (1981).

49, This action is based upon violations of federal criminal statutes (see 18 U.S.C. §
1961(1)(B)). The nexus with interstate commerce is thus necessarily established by the

commission of the underlying federal crime. See United States v. Urban, 404 F 3d 754, 767 (3d

20

 

COMPLAINT

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Cir. 2005) (stating that the government/plaintiff “need only prove that Hobbs Act
extortion potentially affected interstate commerce”). Moreover, because the U.S. Constitution|
confers the postal powers upon the federal government, acts of mail fraud, even intrastate use of
the mails, have an inherent nexus with interstate commerce. United States v. Elliott, 89 F.3d 1360
(8th Cir. 1996). Defendants’ Enterprise engages in, and its activities have an effect on, interstate
commerce in connection with inter alia, the Enterprise’s business of acting based on property on|
Gainey Ranch, including tampering/interfering with out-of-state person’s utility services, which
is a class 6 felony in Arizona. ARS 13-3724, coercing businesses and individuals to participate in|
its fraudulent schemes and suing for alleged infringement of certain issues without an objective
basis and for the illegitimate purpose of bolstering the in terrorem effect of its fraudulent schemes.
The Enterprise uses the instrumentalities of interstate travel, interstate mailings, and interstate
wires, and it purchases goods and services from various U.S. states — including in connection with
the Defendants’ unlawful activities. In United States v. Beasley, 72 F.3d 1518 (11th Cir.), cert.
denied, 518 U.S. 1027 (1996), the court held that “[t]o satisfy [RICO’s] interstate commerce
requirement, only a slight effect on interstate commerce is required.” Id. at 1526; see also United
States v. Riddle, 249 F.3d 529, 538 (6th Cir.), cert. denied, 534 U.S. 930 (2001) (“a de minimus
connection suffices for a RICO enterprise that ‘affects’ interstate commerce”). Furthermore, the
planned community Gainey Ranch markets itself throughout the United States and the world as al
destination to visit, stay and live, and includes places of public accommodation, which are
considered part of the interstate commerce system of the United States and thus regulated by the

United States Congress. E.g. see 42 U.S. C. § 2000a(b).

21

 

COMPLAINT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

50. This illegal scheme systematically: uses the mail and the wire to transmit false and
fraudulent documents in violation of 18 U.S.C. §§ 1341 and 1343; and involves conspiracy to
commit money laundering in violation of 18 U.S.C. § 1956 (h). Following in the footsteps of the
Supreme Court in Turkette, under a preponderance standard this associated-in-fact enterprise (the
actor) has engaged in a series of predicate acts, 18 U.S.C. § 1961(1), that are defined as
racketeering activity because the acts violate the federal mail and wire fraud statutes 18 U.S.C. §§
1341 and 1343 and the enterprise engaged in conspiracy to commit mail fraud and wire fraud in
violation of 18 U.S.C. § 1962(d). The RICO Enterprise Defendants, their employees, their
members, their officers, and their attorneys have violated the Racketeer Influenced Corrupt
Organization Act. 18 U.S.C. § 1962.

51. The Defendants exploited misrepresentations and/or omissions and implemented a
campaign to force Plaintiff and others to bear the burden of investigating and applying law to
them. As stated herein, the Defendants, individually or collectively, and through the conduct of
the Enterprise, engaged in numerous acts of fraud and/or have devised an overall scheme on
artifice to defraud, and are attempting to commit fraud and carry out such schemes, for instance,
conspiracy to commit mail fraud and wire fraud in violation of 18 U.S.C. § 1962(d), acts of mail
and wire fraud in violation of 18 U.S.C. §§ 1341 and 1343, respectively, and conspiracy to commit
money laundering in violation of 18 U.S.C. § 1956 (h), which constitute “predicate acts” under
18 U.S.C. § 1961 in furtherance of their campaign to enhance their wealth through unlawful
means, beginning at least as early as October 2018 and continuing to date. Having knowledge of

the falsity and/or fraudulent incompleteness of the representations, all in an effort to deprive the

22
COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Defendants’ targets of money and property that Defendants' had no right to seek or obtain. Rotella

v. Wood, 528 U.S. 549 (2000)

5. The Injuries to Plaintiff's Business and Property by a Reason of a
Violation of 18 U.S.C. § 1962

5,1 Financial Loss Based on Contractual Rights

52. Plaintiff's business has contractual rights that provides him with revenues based on aj
set amount per hour. The table below shows the hourly contractual rate by year for the relevant

period.

   

     
      
     

Hourly
Contractual
Rate

2018 1,984.94
2019 2,084.19
2020 2,188.40

53. The Defendants’ predicate acts caused Plaintiff a financial loss as he was deprived of
his hourly contractual rate for each hour that he had to spend on addressing the Defendants’

activities in court. The table below shows the number of hours by year.

 

Financial
Loss
Year Hours
2018 52
2019 102

As of 07.24.20 54

54. Plaintiff is complaining about a fraud that caused him a money loss.
55, The Defendants made public recordings and court filings that, had they not made them,
would not have deprived Plaintiff of his hourly contractual rate for each hour that he had to spend

on addressing their activities in court.
23
COMPLAINT)

 

 

 

 
10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

5,2 Financial Loss Based on Proprietary Interest in Real Property

56. Plaintiff has contractual rights to use the Property * 3 *. The table below shows the

number of days that he has been unable to use the real property.

 

Days
Unable to
Use
Year Property
2018 33
2019 365

As of 07.24.20 206
57. The Defendants’ predicate acts caused Plaintiff an injury to property of $ 1,000 for
each day that he was deprived of his contractual right to use the Property.
58. The Defendants took from the Property owner property that, had they not taken it,

would not have deprived Plaintiff of his contractual right to use the Property. °

 

2 Lot One Hundred (100), THE PAVILIONS AMENDED, as set forth in Declaration of
Horizontal Property Regime recorded March 20, 1985 in Document No. 85-120639 and Amended
in Document No. 85-287726, and Amended in Document No. 85-561482, and re-recorded in
Document No. 88-489865, and according to the plat of record in the office of the County Recorder
in Maricopa County, Arizona, in Book 280 of Maps, page 26, and Plat recorded in Book 282 of
Maps, page 50; TOGETHER WITH the undivided interest in and to the common elements
appurtenant to each unit.

 

3 The mail and wire fraud statutes prohibit schemes to defraud for the purpose of “obtaining money
or property.” For purposes of standing under section 1962(c), however, the money or property
obtained by the defendant need not be the plaintiff's money or property, provided the plaintiff is
directly injured by the defendants’ unlawful scheme. BCS Services, Inc. v. BG Investments, Inc.,
728 F.3d 633, 638 (7th Cir. 2013).

4 Under Arizona law, a contractual right is a property right protected by the Fourteenth
Amendment.

5 The ruling written by Circuit Judge Richard A. Posner, widely considered to be one of the most
influential legal scholars in the United States, in BCS Services, Inc. v. BG Investments, Inc., 728
F.3d 633, 638 (7th Cir. 2013) is to the point:

24

 

COMPLAINT

 
5.3 Financial Loss Based on Proprietary Interest in Information Technology
Property

59, Plaintiff has information technology property at the Property. He uses the information
technology property for proprietary business purposes and since the information is extremely
sensitive, the information technology property is not connected to the internet or any external

networks.

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

They argue that the plaintiffs were not victims of mail fraud because they had no property
interest in the tax liens that they were prevented by the fraud from buying. The premise is
true but irrelevant. “Any person injured in his business or property by reason of a violation|
of section 1962 of this chapter may sue therefor in any appropriate United States district
court and shall recover threefold the damages he sustains...” 18 U.S.C. § 1964(c)
(emphasis added); see also Maiz v. Virani, 253 F.3d 641, 662-64 (1 1" Cir.2001);
Terminate Control Corp. v. Horowitz, 28 F.3d 1335, 1343 (2d Cir.1994). The plaintiffs
were deprived of the profit they would have made had the fraud not prevented them from
being awarded as many tax liens as they would have been awarded otherwise.

It is true that the criminal act on which the RICO claim is based—mail fraud—requires
that the defendants have obtained “money or property” by fraud. 18 U.S.C. § 1341. But tax
liens, which is what the defendants obtained, are property. United States v. Security
Industrial Bank, 459 U.S. 70, 76-77, 103 S.Ct. 407, 74 L.Ed.2d 235 (1982); In re Tarnow,
749 F.2d 464, 466 (7th Cir.1984). In this case they are property of Cook County. The
property to which section 1341 refers need not be the plaintiffs’, provided they are directly
injured by the defendants’ unlawful acquisition of the property. See Phoenix Bond &
Indemnity Co. v. Bridge, 477 F.3d 928, 932 (7 Cir.2007), affirmed, 553 U.S. 639, 128
S.Ct. 2131, 170 L.Ed.2d 1012 (2008); Commercial Cleaning Services, L.L.C. v. Colin
Service Systems, Inc., 271 F.3d 374, 378, 382-83 (2d Cir.2001); Mid Atlantic Telecom, Inc.
v. Long Distance Services, Inc., 18 F.3d 260, 260, 263 (4th Cir.1994). As they were: the
defendants took from the City property that, had they not taken it, would have been
obtained by the plaintiffs at the same time in the same place—the auction room.

The judge was correct to deny the defendants' request that he instruct the jury that it could
not find for the plaintiffs “if there has been only a deprivation of intangible rights to a fair
opportunity to obtain money or property.” The instruction was irrelevant. The plaintiffs
were not complaining about a deprivation of intangible rights, such as a right to honest
service by an agent; they were complaining about a fraud that caused them a money loss.

25

 

 

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

60. Plaintiff uses the information technology property to generate about $ 60,000 in
monthly revenues.

61. The Defendants’ predicate acts caused Plaintiff a financial loss of $ 2,000 for each day
that he was deprived of his information technology property.

62. Plaintiff is complaining about a fraud that caused him a financial loss.

63. The Defendants took from the Property owner property that, had they not taken it,
would not have deprived Plaintiff of $ 2,000 for each day that he was deprived of his information

technology property.

5.4 Money Loss Based on Proprietary Rights

64, Plaintiff has proprietary contractual rights papers at the Property, which are used for al
wide variety of purposes, including litigation.

65. The Defendants’ predicate acts may cause Plaintiff hundreds of millions of dollars in
money losses if he loses the right to pursue claims based on statute of limitations or the proprietary
contractual rights papers have been in any way impaired.

66. Plaintiff is complaining about a fraud that caused him a money loss.

67. The Defendants took from the Property owner property that, had they not taken it,
would not have deprived Plaintiff of the right to pursue claims based on statute of limitations or
the proprietary contractual rights papers being impaired in any way.

68. Currently, Plaintiff is unable to assess the exact amount of losses because he has not
been able to be at the Property since December 17, 2018 because of the Defendants’ predicate

acts and this unlawful scheme.

26

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

5.5 Loss of Property or Impairment to Property

69. Plaintiff has the following property at the Property.

 

 

Property | Value
Art | $300,000
Furniture | $100,000
Draperies/window coverings | $20,000
Kitchen misc. $30,000
Electronics | $30,000
Books | $20,000
Lamps | $20,000
Clothing | $100,000
Watches | $30,000
Vehicle | $20,000
Tools| $10,000
Bicycles $2,000

70. The Defendants’ predicate acts may cause an injury to property if any of his property
at the Property is lost or impaired.
71. Plaintiff is complaining about a fraud that caused him a property loss.

72. The Defendants took from the Property owner property that, had they not taken it,

73. At this time, Plaintiff is unable to assess the exact amount of losses because he has not

acts and this unlawful scheme.

6. The United States of America’s Racketeer Influenced Corrupt
Organization Act. 18 U.S.C. § 1962, Has Been Violated by the RICO

Enterprise Defendants.

6.1 Conspiracy to Commit Mail Fraud and Wire Fraud Violation of 18 U.S.C. §

1962(d)

 

 

would not have deprived Plaintiff of his property at the Property.

been able to be at the Property since December 17, 2018. because of the Defendants’ predicate

27

 

 

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

THE CONSPIRACY
74. From in or about at least October 2018, through present, the Defendants did willfully,

that is, with the intent to further the objects of the conspiracy, and knowingly combine, conspire,
confederate and agree with each other, to commit certain offenses against Plaintiff, that is:

(a) to devise and intend to devise a scheme and artifice to defraud, and to obtain money:
and property by means of materially false and fraudulent pretenses, representations and promises,
knowing that they were false and fraudulent when made, and causing to be delivered certain mail
matter by the United States Postal Service and any private or commercial interstate carrier,
according to the directions thereon, for the purpose of executing the scheme, in violation of Title
18, United States Code, Section 1341;

THE PURPOSE OF THE CONSPIRACY

75. It was a purpose of the conspiracy that the Defendants and their conspirators would
obtain property through false pretenses, representations and promises, all in order to obtain
substantial economic benefits for themselves and others through the payment of fees, wages,
bonuses, and other monies, and unauthorized diversions, misuse, and misappropriation of funds
and property.

MANNER AND MEANS OF THE CONSPIRACY

76. The manner and means by which the Defendants and their conspirators sought to
accomplish the objects and purpose of the conspiracy included, among other things, the following:
77. It was a part of the conspiracy that the Defendants and their conspirators would create

and cause to be created false public recordings, through, among other things, the following means:

Void orders
78. As explained in Section 4.4.2 Recording No. 2018-0792379 rests on a void order.

28

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

79. And as explained in Declaration of Plaintiff, Jonathan S. Levine were thoroughly and
comprehensively informed that Recording No. 2018-0792379 rested on a void order and that the
purported ownership interest in the Property by Maricopoly LLC rested on fraud. Mr. Levine had
both directly been informed about this via mail, e-mail and telephone, and Maricopoly LLC’s
attorney, Scott E. Williams, knew all of the details related to Recording No. 2015-0132695,
Recording No. 2015-0436775, Recording No. 2015-0626908, and Recording No. 2018-0792379
as Kraft communicated extensively with him about these issues. Maricopa County could not
convey the Property. Maricopoly LLC has never had any ownership interest in the Property.

80. And as explained in Section 4.3.1 the justice court lacked both personal jurisdiction
and subject matter jurisdiction related to the action that was initiated against Plaintiff at the justice
court with the upshot that the orders issued by the justice court are void from their inception, were

complete nullities and without legal effect.

Use of the public recording system to record fraudulent transactions
81. As explained in Section 4.4.3 Recording No. XX-XXXXXXX fraudulently states that it

conveys property from Maricopoly LLC to Carson Construction Trust. It is executed by Jonathan
Levine, as Manager, and Mr. Levine knew that Maricopoly LLC could not convey the Property
as Maricopoly LLC had been thoroughly and comprehensively informed that its purported|
ownership interest in the Property rested on fraud. Mr. Levine had both directly been informed
about this via mail, e-mail and telephone, and Maricopoly LLC’s attorney, Scott E. Williams,
knew all of the details related to Recording No. 2015-0132695, Recording No. 2015-0436775,
Recording No. 2015-0626908, and Recording No. 2018-0792379 as Kraft communicated:

extensively with him about these issues. Maricopoly LLC could not convey the Property.

Use of the public recording system to record fraudulent transactions
82. As explained in Section 4.4.4 Recording No. 20200506265 fraudulently states that it

conveys property from Carson Construction Trust to Andrew Lawrence Phares. But Carson

29
COMPLAINT

 
10
1]
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Construction Trust could not convey the Property as Carson Construction Trust had been
thoroughly and comprehensively informed that its purported ownership interest in the Property
rested on fraud. Carson Construction Trust received the notice that was sent on April 11, 2020 to
the Maricopa County Attorney Adel, Maricopa County Recorder Fontes and Maricopa County
Assessor Cook to explain the fraudulent activities more fully. And Carson Construction Trust was
further notified in a notice that was sent on May 21, 2020 to an entity apparently acting in some
capacity for Carson Construction Trust. Carson Construction Trust could not convey the Property.

83. And as explained in the Declaration of Plaintiff, Andrew Lawrence Phares has acted as
knowing about the fraud and the fraudulent scheme and as one of the perpetrators of the fraudulent

scheme.

OVERT ACTS

84. In furtherance of the conspiracy and to achieve the objects and purpose thereof, at least
one of the conspirators committed and caused to be committed, in the District of Arizona and
elsewhere, at least one of the following overt acts, among others:

85. On October 18, 2018, the Defendants caused a fraudulent public recording to be filed
with the Maricopa County Recorder. None of the parties listed as purportedly having an ownership
interest in the Property that could be conveyed had any ownership interest in the Property that
could be conveyed.

86, On March 8, 2019, the Defendants caused a fraudulent public recording to be filed with)
the Maricopa County Recorder. The party listed as purportedly having an ownership interest in|
the Property that could be conveyed did not have an ownership interest in the Property that could
be conveyed.

87. On June 4, 2020, the Defendants caused a fraudulent public recording to be filed with
the Maricopa County Recorder. The party listed as purportedly having an ownership interest in

the Property that could be conveyed did not have an ownership interest in the Property that could

be conveyed.

30

 

COMPLAINT

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

88. The acts alleged in Predicate Acts One through Nine of the Complaint are realleged
and incorporated herein as additional overt acts in furtherance of the conspiracy and to achieve
the objects and purpose thereof.

89. All in violation of Title 18, United States Code, Section 1962(d).

6.2 Mail Fraud. 18 U.S.C. § 1961(1)(B) Predicate Acts (18 U.S.C. § 1341)
Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d). |

90. Paragraphs 1 through 89 of this Complaint are re-alleged and incorporated by reference
as though fully set forth herein.

91. From in or about at least October 2018, through present, in the District of Arizona and
elsewhere, the Defendants aided and abetted by each other and others, did knowingly and with
intent to defraud devise and intend to devise a scheme and artifice to defraud, and to obtain money
and property by means of materially false and fraudulent pretenses, representations, and promises,
knowing that the pretenses, representations, and promises were false and fraudulent when made.

PURPOSE OF THE SCHEME AND ARTIFICE
92. It was a purpose of the scheme and artifice that the Defendants and their co-schemers
would obtain claims against Plaintiff through false pretenses and representations, all in order to
obtain substantial economic benefits for themselves and others through the payment of fees,
wages, bonuses, and other monies, and unauthorized diversions, misuse, and misappropriation of
funds and property.
SCHEME AND ARTIFICE
93. Paragraphs 76 through 83 of this Complaint are re-alleged and incorporated by

reference herein as a description of the scheme and artifice.

31
COMPLAINT]

 

 

 

 
10
11
12
13
14
i)
16
17
18
19
20
21
22
23
24
25

26

 

 

94, On or about the dates specified as to each act below, the Defendants, for the purpose
of executing the aforesaid scheme and artifice to defraud, and attempting to do so, knowingly
deposited and caused to be deposited the matters and things listed below, and caused the matters

and things to be sent and delivered, by private and commercial interstate carrier and by the United

States Postal Service:

USE OF THE MAILS

 

PREDICATE
ACT #

APPROX.
DATE

DESCRIPTION OF
MAIL FRAUD

 

1

18-Oct-18

Mail matter containing a document to be recorded
with the Maricopa County Recorder. The document
was false and fraudulent as detailed in Section 4.4.2
herein. The document was caused to be sent and
delivered via United States Postal Service to the
Maricopa County Recorder in Phoenix, Arizona
from Empire West Title Agency in Phoenix,
Arizona by Jonathan §. Levine

 

21-Oct-18

‘in Phoenix, Arizona by Jonathan S. Levine

Mail matter containing a document publicly recorded
at the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.2 herein.
The document was caused to be sent and delivered via
United States Postal Service from the Maricopa County
Recorder in Phoenix, Arizona to Jonathan S. Levine

 

8-Mar-19

Mail matter containing a document to be recorded
with the Maricopa County Recorder. The document
was false and fraudulent as detailed in Section 4.4.3
herein. The document was sent and delivered via
United States Postal Service to the Maricopa County
Recorder in Phoenix, Arizona from Jonathan S.
Levine in Phoenix, Arizona

 

 

 

11-Mar-19

 

Mail matter containing a document publicly recorded

at the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.3 herein.
The document was caused to be sent and delivered via

32

 

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

United States Postal Service from the Maricopa County
Recorder in Phoenix, Arizona to Carson Construction
Trust in Phoenix, Arizona by Jonathan S. Levine

5 4-Jun-20 | Mail matter containing a document to be recorded

with the Maricopa County Recorder. The document
was false and fraudulent as detailed in Section 4.4.4
herein. The document was caused to be sent and
delivered via United States Postal Service to the
Maricopa County Recorder in Phoenix, Arizona

from Pioneer Title Agency in Sierra Vista,

Arizona by Paris Weant

6 7-Jun-20 | Mail matter containing a document publicly recorded
at the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.4 herein.
The document was caused to be sent and delivered via
United States Postal Service from the Maricopa County
Recorder in Phoenix, Arizona to Andrew Lawrence

Phares in Phoenix, Arizona by Paris Weant

 

 

 

 

 

 

 

95. Predicate Acts (18 U.S.C. § 1341) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

6.3 Wire Fraud. 18 U.S.C. § 1961(1)(B) Predicate Acts (18 U.S.C. § 1343)
Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

96. Paragraphs 1 through 95 of this Complaint are re-alleged and incorporated by reference
as though fully set forth herein.

97, From in or about at least October 2018, through present, in the District of Arizona and
elsewhere, the Defendants aided and abetted by each other and others, known and unknown, did
knowingly and with intent to defraud devise and intend to devise a scheme and artifice to defraud,
and to obtain money and property by means of materially false and fraudulent pretenses,
representations, and promises, knowing that the pretenses, representations, and promises were

false and fraudulent when made.

33

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

PURPOSE OF THE SCHEME AND ARTIFICE

98. It was a purpose of the scheme and artifice to enrich the Defendants and others at the
expense of Plaintiff and others through false pretenses, representations and promises, all in order
to obtain substantial economic benefits for themselves and others through the payment of fees,
wages, bonuses, and other monies, and unauthorized diversions, misuse, and misappropriation of
funds and property.

SCHEME AND ARTIFICE

99. Paragraphs 76 through 83 of this Complaint are re-alleged and incorporated by

reference herein as a description of the scheme and artifice.
USE OF THE WIRES

100. On or about the dates specified as to each act below, the Defendants, for the purpose
of executing the aforesaid scheme and artifice to defraud, and attempting to do so, did knowingly
transmit and cause to be transmitted, by means of wire communications in interstate and foreign
commerce, certain writings, signs, signals, pictures and sounds, as more particularly described

below:

 

 

PREDICATE | APPROX. DESCRIPTION OF
ACT # DATE WIRE FRAUD
7 18-Oct-18 | Wire transmission of document recorded with

the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.2 herein.
The document was caused to be sent to the server

of the Maricopa County Recorder in Phoenix,
Arizona, from the server of Empire West Title
Agency in Phoenix, Arizona by Jonathan S. Levine

8 8-Mar-19 | Wire transmission of document recorded with

the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.3 herein.

34

 

 

 

 

 

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

The document was caused to be sent to the server
of the Maricopa County Recorder in Phoenix,
Arizona from the server of Jonathan S. Levine

by Jonathan S. Levine

9 4-Jun-20 | Wire transmission of document recorded with

the Maricopa County Recorder. The document was
false and fraudulent as detailed in Section 4.4.4 herein.
The document was caused to be sent to the server

of the Maricopa County Recorder in Phoenix,

Arizona from the server of Pioneer Title Agency

in Sierra Vista, Arizona by Paris Weant

 

 

 

 

 

 

101. Predicate Acts (18 U.S.C. § 1343) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

6.4 Conspiracy to Commit Money Laundering. 18 U.S.C. § 1961(1)(B) Predicate
Acts (18 U.S.C. § 1956(h)) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

102. Paragraphs 1 through 101 of this Complaint are re-alleged and incorporated by

reference as though fully set forth herein.
THE CONSPIRACY TO COMMIT MONEY LAUNDERING

103. Beginning in or around at least October 2018, the exact date being unknown to
Plaintiff, through present, in the District of Arizona and elsewhere, the Defendants did knowingly
and intentionally conspire, combine, confederate, and agree with each other, to transport, transmit,
or transfer a monetary instrument-and funds from a place in the United States to or through a place
inside the United States, or to a place in the United States from or through a place outside the
United States, with the intent to promote the carrying on of specified unlawful activity, that is,
wire fraud, mail fraud, and fraud in connection with a case filed in a Court of the United States,

in violation of Title 18, United States Code, Section 1956(a)(2)(A).

35

 

COMPLAINT)

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

MANNER AND MEANS OF THE CONSPIRACY

104. The manner and means by which the Defendants and their co-conspirators sought to
accomplish the objects of the conspiracy included, among others, the following:

105. It was a part of the conspiracy that Defendants would cause the movement of monetary
instruments- and funds of fraudulently obtained funds from and among bank accounts located in
Phoenix, Arizona and elsewhere in the United States to various bank accounts located in Arizona
and elsewhere in the United States, including as follows:

a, Defendants and others would cause banks to transfer funds into bank accounts located
in the State of Arizona which were maintained by the Defendants;

b. Defendants and others would subsequently cause the transfer of funds in amounts
exceeding $10,000 from bank accounts located in the State of Arizona into bank accounts located
in Arizona and elsewhere in the United States; and

c. Defendants and others would cause the transfer of funds from bank accounts in the State
of Arizona into bank accounts located in Arizona and elsewhere in order for the Defendants to
exercise exclusive control over the funds.

106. It was further a part of the conspiracy that Defendants and others would cause the
movement of monetary instruments- and funds of fraudulently obtained funds from and among
bank accounts in Arizona and elsewhere in the United States into bank accounts in the State of
Arizona and elsewhere, as follows:

a. Defendants and others would cause the transfer of funds from bank accounts in the State
of Arizona into bank accounts in Arizona and elsewhere in order to pay entities who had to be

included as part of the fraudulent scheme; and

36

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

b. Defendants would make thousands of dollars of corrupt payments to entities that aided
in the fraudulent activities in the State of Arizona and elsewhere and these entities, in turn, would
transport the funds and deposit them into bank accounts at financial institutions in the United
States.

107. Predicate Acts (18 U.S.C. § 1956(h)) Violation of 18 U.S.C. §§ 1962(a)(b)(c)(d).

7. The United States of America’s Civil Rights Statute for Property
Rights, 42 U.S.C. § 1982, Has Been Violated by the Government
Defendant

7.1 Employees of Maricopa County Engaged in Fraud.

108. As shown in Section 4.1 herein, no employee of Maricopa County, including M.

Reese, could convey the Property that Kraft did not own to pay Kraft’s purported obligations.

109. And as shown in Section 4.1 herein, no employee of Maricopa County, including M.

Reese, had any ownership interest in the Property to convey.

110. Arizona’s Statute of Frauds, A.R.S. § 44-101, declares, in relevant part:

No action shall be brought in any court in the following cases unless the promise or
agreement upon which the action is brought, or some memorandum thereof, is in writing
and signed by the party to be charged, or by some person by him thereunto lawfully
authorized:

2. To charge a person upon a promise to answer for the debt, default or miscarriage
of another.

6. Upon an agreement for leasing for a longer period than one year, or for the sale
of real property or an interest therein. Such agreement, if made by an agent of the
party sought to be charged, is invalid unless the authority of the agent is in writing,
subscribed by the party sought to be charged.

7. Upon an agreement authorizing or employing an agent or broker to purchase or
sell real property, or mines, for compensation or a commission.

A.R.S. §§ 44-101 (2), (6) and (7)

37
COMPLAINT}

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

111. As Kraft sold 100% of his ownership interest in the Property on May 19, 2011:

e No employee of Maricopa County, including M. Reese, could convey the Property;
to answer for the debt, default or miscarriage of Kraft, and doing so violated
Arizona’s Statute of Frauds, A.R.S. § 44-101 (2).

e No employee of Maricopa County, including M. Reese, could convey the Property
because neither Maricopa County nor any of its employees had a written agreement
with the owner of the Property authorizing the conveyance, and doing so violated
Arizona’s Statute of Frauds, A.R.S. §§ 44-101 (6) and (7).

112. Employees of Maricopa County, including M. Reese, engaged in fraud when they in
October of 2018, 7.5 years (89 months) after Kraft sold 100% of his ownership interest in the

Property, purportedly sold his ownership interest in the Property.

113. Employees of Maricopa County, including M. Reese, further engaged in fraud by
furthering the premise that Kraft could redeem the Property interests he sold in May of 2011 in
2018, and doing so violated Arizona’s Statute of Frauds, A.R.S. §§ 44-101 (2), (6) and (7).

114. And no employee of Maricopa County, including M. Reese, contacted Kraft about the
Property supposedly having been sold to pay trumped up obligations, or that Kraft could redeem:
ownership, obviously because one cannot redeem ownership in property that one do not own,

which is fraudulent when such representations are made in public recordings.

7.2 Plaintiff Was Deprived of Constitutional Rights and Federal Statutory
Rights.

115. Plaintiff's rights were deprived, constitutional rights and federal statutory rights. As
to 42 U.S.C. §§ 1981 et seq., the law was designed and clearly intended to benefit Plaintiff and
similarly situated persons, resulting in the creation of federal rights that can be protected by,
section 1983. Maine v. Thiboutot, 448 U.S. 1, 100 S. Ct. 2502, 65 L. Ed. 2d 555 (1980).

116. The alleged violator is Maricopa County, the political subdivision of the State of
Arizona tasked with ensuring that the public recording system for real properties located in the

political subdivision are true and correct, operate in a safe and sound manner, and comply with
38

 

COMPLAINT

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

applicable laws and regulations. Maricopa County is run by county government officials and

county employees.

117. Based on Equal Protection rights pursuant to the Due Process Clause of the Fifth
Amendment and the Fourteenth Amendment as it relates to Civil Rights, 42 U.S.C. § 1982,
Plaintiff has a right to have Maricopa County remove the false and fraudulent documents from

the public records and recover damages to his person or property under 28 U.S.C. § 1343 (a).

8. Plaintiff Has Constitutional Standing. Article III of the U.S.
Constitution. Lujan v. Defenders of Wildlife

118. A party seeking to use this district court must present an “actual controversy” in order
to satisfy the “case or controversy” requirement of Article III.

119. The Defendants are injuring Plaintiffs in his business and property, as detailed in
Section 5 herein. The unlawful conduct described herein is also causing damages to Plaintiffs
person by impairing his personal time and smearing his good name.

120. The Plaintiff presents an “actual controversy” and thus satisfies the controversy’
requirement of Article III.

121. Like any other federal court plaintiff, a claimant seeking relief under the RICO Act
must also satisfy the three requirements for constitutional standing. Lujan v. Defenders of Wildlife,

504 U.S. 555, 560-61 (1992).

122. The law of standing has its roots in Article III’s case and controversy requirement.
Summers v. Earth Island Institute, 555 U.S. 488, 492-93 (2009); DaimlerChrysler Corporation v.

Cuno, 547 U.S. 332, 340-41 (2006).

123. The U.S. Supreme Court has established a three-part test for standing. The “irreducible

constitutional minimum of standing” requires the plaintiff to establish:

39

 

COMPLAINT

 
10
i
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

First ... an “injury in fact”’—an invasion of a legally protected interest which is (a) concrete
and particularized, and (b) “actual or imminent,” not “conjectural” or “hypothetical.”
Second, there must be a causal connection between the injury and the conduct complained
of—the injury has to be “fairly ... trace[able] to the challenged action of the defendant, and
not ... th[e] result [of] the independent action of some third party not before the court.”
Third, it must be “likely,” as opposed to merely “speculative,” that the injury will be
“redressed by a favorable decision.”

Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992), see also
Summers, 555 U.S. at 493.

124. The party invoking federal jurisdiction bears the burden of establishing these
elements. Lujan, 504 U.S. at 561, 112 S.Ct. 2130.

125. As detailed herein, this is a controversy pursuant to Article III of the United States
Constitution § 2, cl.1. Kraft has constitutional standing to defeat and end this fraudulent scheme.
This complaint details: injury in fact, the first element of Lujan at 560-61; that the injury in fact
is fairly traceable to the defendants' challenged actions, the second element of Lujan at 560-615
and that “it must be likely as opposed to merely speculative that the injury will be redressed by aj

favorable decision”, the third element of Lujan at 560-61.

9, Plaintiff Has Statutory Standing. 18 U.S.C. § 1964(c) and 28 U.S.C.
§ 1343 (a).

126. Under RICO, "any person injured in his business or property by reason of a violation
of section 1962 of this chapter may sue therefor in any appropriate United States district court"
for civil damages. 18 U.S.C. § 1964(c). This statute is quite similar to the antitrust statute granting
standing to "any person who shall be injured in his business or property by reason of anything
forbidden in the antitrust laws," 15 U.S.C. § 15(a), and consequently the two have been interpreted
in tandem. Holmes v. Sec. Inv. Protection Corp., 503 U.S. 258, 268, 112 $.Ct. 1311, 117 L.Ed.2d]

532 (1992).

40

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

127. To have a property interest protected by the Fourteenth Amendment, Plaintiff must
have “more than a unilateral expectation of [the claimed interest]. He must, instead, have a
legitimate claim of entitlement to it.” Jd. (quoting Bd. of Regents of State Colls. v. Roth, 408 U.S.
564, 577, 92 S.Ct. 2701, 33 L.Ed.2d 548 (1972)). An entitlement of that magnitude arises when
“statutes[,] regulations [or a contract] ... establish a framework of factual conditions delimiting
entitlements which are capable of being explored at a due process hearing.” Jd. (quoting Fincher
v. South Bend Heritage Found., 606 F.3d 331, 334 (7th Cir.2010)). See Santana v. Cook County
Bad. of Review, 679 F.3d 614, 623 (7th Cir. 2012).

128. Plaintiff claims a property interest protected by the Fourteenth Amendment based on
contracts and ownership of physical assets. Khan v. Bland, 630 F.3d 519, 527 (7th Cir.2010), cert.
denied, ——- U.S. ——, 132 S.Ct. 754, 181 L.Ed.2d 481 (2011).

129. Plaintiff is applying 42 U.S.C. § 1983 to the facts. This statute provides Plaintiff the
authority to bring an action at law, suit in equity, or other proper proceeding for redressing

deprivation of any rights secured by the Constitution and laws of the United States.

To state a claim under 1983, a plaintiff must allege the violation of a right secured by the
Constitution and laws of the United States, and must show that the alleged deprivation was
committed by a person acting under color of state law. Parratt v. Taylor, 451 U.S. 527, 535
(1981) (overruled in part on other grounds, Daniels v. Williams, 474 U.S. 327, 330 -331
(1986)); Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978).

West v. Atkins, 487 U.S. 42 (1988) at II

130. Plaintiff fulfills the first requirement by alleging a violation of his rights secured by
his constitutional Equal Protection rights pursuant to the Due Process Clause of the Fifth
Amendment and the Fourteenth Amendment as it relates to Civil Rights. 42 U.S. Code Chapter

21. 42 U.S.C. §§ 1981 et seq.

41

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

131. The second essential element is met as the alleged violator is a political subdivision
of the State of Arizona tasked with ensuring that the public recording system for real properties
located in the political subdivision are true and correct, operate in a safe and sound manner, and
comply with applicable laws and regulations. Maricopa County is run by county government
officials and county employees. Plaintiff is subjected to conduct under color of law, and this
conduct deprived him of rights guaranteed under the U.S. Constitution and federal law. Misuse of
power, possessed by virtue of law and made possible only because the wrongdoer is clothed with
the authority of law, is action taken ‘under color of' law. United States v. Classic, 313 U.S. 299,
61 S. Ct. 1031, 85 L. Ed. 1368 [1941]; Accord, Monroe v. Pape, 365 U.S. 167, 187 (1961)
(adopting Classic standard for purposes of 1983) (overruled in part on other grounds, Monell v.
New York City Dept. of Social Services, 436 U.S. 658, 695 -701 (1978)); Polk County v. Dodson,
454 U.S. 312, 317 -318 (1981); id., at 329 (dissenting opinion); Ex parte Virginia, 100 U.S. 339,
346, 25 L.Ed. 676; Home Telephone & Telegraph Co. v. Los Angeles, 227 U.S. 278, 287, et seq.,
33 S.Ct. 312, 314, 57 L.Ed. 510; Hague v. C.LO., 307 U.S. 496, 507, 519, 59 S.Ct. 954, 960, 965,
83 L.Ed. 1423; cf. Id., 3 Cir., 101 F.2d 774, 790. In Lugar v. Edmondson Oil Co., supra, the Court
made clear that if a defendant's conduct satisfies the state-action requirement of the Fourteenth
Amendment, "that conduct [is] also action under color of state law and will support a suit under
1983." Id., at 935. Accord, Rendell-Baker v. Kohn, 457 U.S. 830, 838 (1982); United States v.
Price, 383 U.S., at 794 , n. 7. In such circumstances, the defendant's alleged infringement of the

plaintiff's federal rights is "fairly attributable to the State." Lugar, 457 U.S., at 937.

132. To constitute state action, "the deprivation must be caused by the exercise of some
right or privilege created by the State ... or by a person for whom the State is responsible," and
"the party charged with the deprivation must be a person who may fairly be said to be a state
actor." Ibid. "[S]tate employment is generally sufficient to render the defendant a state actor." Id.,
at 936, n. 18; see id., at 937. It is firmly [487 U.S. 42, 50] established that a defendant in a 1983

suit acts under color of state law when he abuses the position given to him by the State. See

42

 

COMPLAINT

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

Monroe v. Pape, 365 U.S., at 172. Thus, generally, a public employee acts under color of state
law while acting in his official capacity or while exercising his responsibilities pursuant to state
law. See, e. g., Parratt v. Taylor, 451 U.S., at 535 -536; Adickes v. S. H. Kress & Co., 398 US.
144, 152 (1970). See also Flagg Bros., Inc. v. Brooks, 436 U.S., at 157, n. 5.

133. Plaintiff's rights were deprived, constitutional rights and federal statutory rights. As
to 42 U.S.C. §§ 1981 et seq., the law was designed and clearly intended to benefit Plaintiff and
similarly situated persons, resulting in the creation of federal rights that can be protected by

section 1983. Maine v. Thiboutot, 448 U.S. 1, 100 S. Ct. 2502, 65 L. Ed. 2d 555 (1980).

134. The two essential elements have been established.
135. Plaintiff has statutory standing to defeat and end this fraudulent scheme.
136. The alleged violations were a proximate or legal cause of the damages that the plaintiff

suffered. Arnold v. IBM Corp., 637 F.2d 1350 (9th Cir. 1981)

137. Courts also have broad power to grant equitable relief to plaintiffs in section 1983
actions. United States v. City of Yonkers, 96 F. 3d 600 (2nd Cir. 1996); Wyatt v. Stickney, 344 F.
Supp. 373 (M.D. Ala. 1972); Hutto v. Finney, 437 U.S. 678, 98 S. Ct. 2565, 57 L. Ed. 2d 522
(1978). When the court does provide equitable relief, it usually also provides ongoing evaluation

and supervision of the enforcement of its orders.

138. Under section 1983, the statute of limitations does not begin to run until the cause of
action accrues. The cause of action accrues when "the plaintiff knows or has reason to know of

the injury which is the basis of the action". Cox v. Stanton, 529 F.2d 47 (4th Cir. 1975)

10. The Complaint Satisfies the Standards Set by the Supreme
Court of the United States for Complaints in the Federal Court
System. Twiqbal

139. The Supreme Court of the United States in two cases Bell Atlantic Corp. v. T wombly,

550 U.S. 544 (2007) and Ashcroft v. Iqbal, 556 U.S. 662 (2009), commonly referred to as Twigqbal,
43

 

COMPLAINT

 

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

26

 

 

has established that plaintiffs suing in federal court must demonstrate that their claims are
plausible, rather than simply describing the case in sufficient detail to put the defendants on notice.

140. This complaint: contains well-pleaded factual allegations, the first of the two working
principles underlying Twigbal; and the complaint states a plausible claim for relief, the second of
the two working principles underlying Twigbal.

141. Pursuant to Twigbal when there are well-pleaded factual allegations, a court should
assume their veracity and then determine whether they plausibly give rise to an entitlement to
relief. It is Kraft’s legal position that his complaint satisfies Twigbal.

142. Plaintiff has standing pursuant to Article III of the U.S. Constitution; he has statutory
standing pursuant to 18 U.S.C. § 1964(c) and 28 U.S.C. § 1343 (a); the complaint satisfies the
standards governing complaints in the federal court system as clarified by the Supreme Court of

the United States; and he is entitled to relief.

Respectfully submitted on this 24" day of July 2020.

Plaintiff

Rune Kraft

Kraft Legal | United States
251 Little Falls Drive
Wilmington, DE 19808
302 494 1801
rk@kraft.legal

44

 

COMPLAINT

 

 
